PER CURIAM: *
Bobby Ray Hailey moves for leave to proceed in forma pauperis (IFP) on appeal, following the district court’s certification that his appeal was taken in bad faith. The district court dismissed Hailey’s civil rights action as barred by Heck v. Humphrey, 512 U.S. 477, 114 S.Ct. 2364, 129 L.Ed.2d 383 (1994).
Hailey does not argue that the district court erred in determining that his appeal was taken in bad faith, and he does not argue that the district court erred by dismissing his action as barred by Heck. As Hailey has failed to brief the sole dispositive issue for appeal, his IFP motion is denied and the appeal is dismissed as friv*642olous. Brinkmann v. Dallas County Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir.1987); 5th Cir. R. 42.2.
IFP DENIED; APPEAL DISMISSED.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.